Citation Nr: 1537299	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  12-28 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a back disability, to include as secondary to right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1963 to June 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, a videoconference Board hearing was held before the undersigned; a transcript is associated with the record. 

The issues of entitlement to service connection for a right knee disability and a back disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

On the record at a May 2015 hearing before the Board, prior to the promulgation of a decision in this matter, the Veteran withdrew his appeal seeking service connection for a psychiatric disability; there is no question of fact or law in the matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim of service connection for a psychiatric disability; the Board has no further jurisdiction in such matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

While the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) apply in this matter, there is no reason to belabor their impact, given the Veteran's expression of intent to withdraw his appeal as to service connection for a psychiatric disability. 

Under 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101, the Board has jurisdiction in all matters where there is a question of law or fact necessary to a decision by the Secretary of Veterans Affairs under a law that affects the provision of benefits by the Secretary to veterans or their dependents or survivors.   Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The withdrawal of an appeal must either be in writing or on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal can be by the appellant or by his/her representative.  Id. 

On the record at the May 2015 videoconference hearing, the Veteran withdrew his appeal seeking service connection for a psychiatric disability.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board has no further jurisdiction to review an appeal on the matter, and the appeal in the matter must be dismissed.


ORDER

The appeal seeking service connection for a psychiatric disability is dismissed.


REMAND

The Veteran contends that his current right knee disability is related to an injury sustained while he was serving on the U.S.S. Midway.  He asserts that his back disability is secondary to his right knee disability.  

On March 2011 VA examination, the examiner diagnosed severe right knee degenerative arthritis and provided a negative opinion regarding a nexus between such disability and service based, essentially, on a 1965 Medical Board finding that the Veteran was unfit for service due to a knee injury sustained prior to service.  However, a knee injury was not noted on his entry to service in 1963, and the presumption of soundness, to which he is entitled, is not shown to have been rebutted by clear and unmistakable evidence.  Therefore, the March 2011 nexus opinion is inadequate for rating purposes.  Remand is required for an examination that addresses the etiology of his right knee disability, taking into account the applicable legal presumptions.

Additionally, the record indicates that the Veteran continues to receive regular VA treatment for his right knee disability.  The most recent VA treatment records associated with the record are dated in June 2012.  Records of VA treatment are pertinent evidence, constructively of record, that must be secured.

The claim of service connection for a back disability, as secondary to a right knee disability, is inextricably intertwined with the claim of service connection for a right knee disability, and consideration of that claim must be deferred pending resolution of the claim of service connection for a right knee disability.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record the complete clinical records (those not already associated with the record) of all VA evaluations or treatment the Veteran received for right knee and back disabilities.  If any such records are unavailable, the reason must be noted in the record, and the Veteran should be so notified.  He must assist in this matter by identifying all providers and submitting releases for VA to secure records from any private providers.

2.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his right knee and back disabilities.  The entire record must be reviewed by the examiner.  [The examiner should note that the Veteran is entitled to a presumption of soundness on entry in service with respect to a right knee disability (rebuttable only by clear and unmistakable evidence, and if rebutted, to a further presumption of aggravation, also rebuttable only by clear and unmistakable evidence).]  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following: 

(a) Is there any evidence in the record that renders it indisputable from a medical standpoint that a right knee disability pre-existed service? 

(b) If so, please identify such evidence and opine further whether there is any evidence in the record (if so, identifying the evidence) that renders it indisputable from a medical standpoint that such disability was not aggravated during service, or that any increase was due to natural progression.  If an increase in severity of a right knee disability in service is found, but attributed to natural progression, the examiner must cite to the factual evidence or medical literature that supports such conclusion.

(c) If the evidence does not render it indisputable, from a medical standpoint, that the Veteran's right knee disability existed prior to, and was not aggravated by, active service, is the Veteran's back disability secondary to (caused or aggravated by) the right knee disability?
The examiner must explain the rationale for all opinions, citing to supporting factual data.

3.  The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


